Exhibit 10.2

 

Description of

TiVo Inc. Fiscal Year 2006

Six and Twelve Month Bonus Plans for Executives.

 

Purpose:

 

The terms of the TiVo Inc. Fiscal Year 2006 Six and Twelve Month Bonus Plans for
Executives (each the “Six Month Plan” and “Twelve Month Plan”, and together the
“Plans”) have been established to reward the Company’s executives for assisting
the Company in achieving its operational goals through exemplary performance.
Under the Plans, cash bonuses and restricted stock grants, if any, will be based
on the achievement of specified corporate goals, as determined by the
Compensation Committee and/or the Board.

 

Determination of Fiscal Year 2006 Bonuses:

 

Target cash bonuses for executives (excluding the Company’s Chief Executive
Officer whose target is 70%) under the Plans for fiscal year 2006 range from 30%
to 50% of the recipient’s base salary. Each executive will also be eligible to
receive a matching grant of restricted stock under the Twelve Month Plan whose
fair market value on the date of grant will be equal to the executives target
cash bonus under the Plans. These restricted stock grants under the Twelve Month
Plan will vest 100% after one year from the date of grant. The amount of actual
bonuses will be based on the achievement of objective Company performance goals
and may be higher or lower than targeted amounts according to a pre-determined
formula that will be applied by the Compensation Committee. The objective
Company performance goals will be based on meeting certain goals with respect to
the Company’s financial performance, subscription growth, product innovation and
distribution, and employee recruitment and retention, as well as other Company
performance goals that may be determined by the Compensation Committee. Under
the Six Month Plan, the Company’s executives will be eligible to receive up to
half of their full fiscal year 2006 bonuses at the mid-point of the Company’s
fiscal year based upon the Compensation Committee’s assessment of the Company’s
progress towards achievement of its pre-determined performance goals for fiscal
year 2006. The Chief Executive Officer’s participation in the Plans will be
prorated based upon the period of time in which he continues to serve as CEO
during fiscal year 2006. The Board and the Compensation Committee reserve the
right to modify these goals, amounts and criteria at any time.